Case 2:21-cv-02136-JDT-cgc Document 15 Filed 04/13/21 Page 1 of 4                     PageID 32




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

WENDOLYN LEE,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
                                                 )
VS.                                              )           No. 21-2136-JDT-cgc
                                                 )
                                                 )
CHRIS CRAFT, ETAL.,                              )
                                                 )
       Defendants.                               )


                        ORDER DENYING MOTION FOR RECUSAL


       Wendolyn Lee, a prisoner acting pro se, filed a civil complaint in the Eastern District of

Louisiana (ECF No. 1) which was subsequently transferred to this district, where venue is proper.

(ECF No. 7.) On March 17, 2021, the Court dismissed the entire case for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) and entered judgment. (ECF Nos. 11

& 12.)1 On March 25, 2021, Lee filed a motion for the undersigned Judge to recuse himself from

further proceedings in this matter. (ECF No. 13.) He filed what apparently is intended as a

supplemental motion for recusal on April 1, 2021. (ECF No. 14.) Though this case has now been

dismissed, the Court will address the motion.2



       1
        The order of dismissal also assessed a third strike pursuant to 28 U.S.C. § 1915(g) and
warned Lee that while he is incarcerated he will not be permitted to file any additional cases in
forma pauperis unless he is in imminent danger of serious physical injury.
       2
        The motion may have been mailed before Lee actually received the order of dismissal
and judgment.
Case 2:21-cv-02136-JDT-cgc Document 15 Filed 04/13/21 Page 2 of 4                       PageID 33




       Motions for recusal are governed by 28 U.S.C. § 144 and 28 U.S.C. § 455. Section 144

provides:

       Whenever a party to any proceeding in a district court makes and files a timely and
       sufficient affidavit that the judge before whom the matter is pending has a personal
       bias or prejudice either against him or in favor of any adverse party, such judge
       shall proceed no further therein, but another judge shall be assigned to hear such
       proceeding.

In addition, § 455(a) provides that a judge shall be disqualified “in any proceeding in which his

impartiality might reasonably be questioned.” Circumstances under which a judge must be

disqualified include:

       (1) Where he has a personal bias or prejudice concerning a party, or personal
       knowledge of disputed evidentiary facts concerning the proceedings;

       (2) Where in private practice he served as lawyer in the matter in controversy, or
       a lawyer with whom he previously practiced law served during such association as
       a lawyer concerning the matter, or the judge or such lawyer has been a material
       witness concerning it;

       (3) Where he has served in governmental employment and in such capacity
       participated as counsel, adviser, or material witness concerning the proceeding or
       expressed an opinion concerning the merits of the particular case . . . ;

       (4) He knows that he . . . has a financial interest in the subject matter in
       controversy;

       (5) He or his spouse . . . :

                (i)     Is a party to the proceeding . . . ;

                (ii)    Is acting as a lawyer in the proceeding;

                (iii)   Is known by the judge to have an interest that could be substantially
                affected by the outcome of the proceeding;

                (iv)   Is to the judge’s knowledge likely to be a material witness in the
                proceeding.

Id. § 455(b).




                                                    2
Case 2:21-cv-02136-JDT-cgc Document 15 Filed 04/13/21 Page 3 of 4                         PageID 34




       A judge must be recused if, knowing all of the circumstances, a reasonable, objective

person would question the judge’s impartiality. United States v. Sammons, 918 F.2d 592, 599 (6th

Cir. 1990). “The standard is an objective one; hence, the judge need not recuse himself based on

the ‘subjective view of a party’ no matter how strongly that view is held.” Id. (citation omitted).

Bias sufficient to justify recusal must be personal, arising out of the judge’s background, and not

based on the judge’s interpretation of the law. Browning v. Foltz, 837 F.2d 276, 279 (6th Cir.

1988). A judge’s participation in the proceedings or prior contact with related cases cannot support

a demand for recusal. Sammons, 918 F.2d at 599. Sections 144 and 455 are to be read in pari

materia to require that disqualification be predicated upon extrajudicial conduct, rather than

judicial conduct, and to require that the alleged bias and prejudice be personal rather than judicial.1

Ullmo ex rel. Ullmo v. Gilmour Acad., 273 F.3d 671, 681 (6th Cir. 2001); United States v. Story,

716 F.2d 1088, 1096 (6th Cir. 1983). A judge is presumed to be impartial, and a party seeking

disqualification bears the burden of alleging facts that would lead a reasonable person to question

the neutrality of the judge. United States v. Adams, 38 F.3d 1217, 1994 WL 589509 (6th Cir.

1994) (citing Holt v. KMI Continental, Inc., 821 F. Supp. 846, 847 (D. Conn.1993)).

       Lee’s arguments for recusal are based primarily on his assumption that the rulings made in

this case and in his other cases are erroneous, but that is not a basis for recusal. Lee also contends

the statement that he is a “burden” to the Court shows bias and supports recusal. In Lee v. Craft,

No. 20-2424-JDT-cgc, 2021 WL 918767 (W.D. Tenn. Mar. 10, 2021), the Court dismissed the

case and denied leave to further amend. In denying leave to amend, the Court stated that Lee “has

already had numerous opportunities to present his § 1983 claims to this Court in multiple cases.



       1
         The Supreme Court has held that § 455(b)’s “extrajudicial source” doctrine also applies
to § 455(a). Liteky v. United States, 510 U.S. 540, 554-55 (1994).

                                                  3
Case 2:21-cv-02136-JDT-cgc Document 15 Filed 04/13/21 Page 4 of 4                       PageID 35




Lee’s further variations of essentially the same issues filed again and again unfairly burden

Defendants and this Court.” Id. at *7. However, that statement was based exclusively on Lee’s

filings in his cases and not on any personal bias on the part of the undersigned; therefore, the

statement also is not a basis for recusal.

       Lee further asserts the undersigned has a conflict of interest:

       For the Movant believe its [sic] a conflict of interest where Judge Chris Craft stated
       that he knew a federal Judge at the western district court who was his friend and
       this Movant after reading one of Judge Todd’s ruling Craft states he knew Todd
       and their friends.

(ECF No. 13 at PageID 21.) This assertion is not at all clear, but it appears Lee is contending

Defendant Craft stated either that he knows the undersigned and “their friends” or that he knows

the undersigned and “they’re friends.”

       Regardless of what Defendant Craft may or may not have said, the undersigned Judge

affirmatively states he has never met or spoken to Judge Craft.3 The only knowledge he has of

Judge Craft is that gained from filings in various cases in this Court and other public sources.

       Because Lee has identified no valid reason why the undersigned should recuse himself in

this case, the motion for recusal is DENIED.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




       3
        It is highly unlikely Defendant Craft would have falsely claimed to be a friend of the
undersigned. If Craft mentioned the undersigned at all, it is much more likely that Lee
misunderstood the statement.

                                                 4
